DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “235” has been used to designate both the display protection and the four screws. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s). 
A physical data port via which the oxygen therapy data including the parameters and process data can be downloaded (Claim 1 line 27-28).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is 157 words. Correction is required. See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms Bluetooth and LoRaWAN, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, including a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Line 19 “A local control unit” should read “a control unit” to be consistent with the further recitations of “the control unit”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “A MEMS gas mass flow sensing unit that provides the precise, and temperature and pressure independent measurement for the instant flowrate as well as totalized oxygen delivered during the oxygen therapy” in claim 1 line 12-14.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The MEMS mass flow meter performs the function of a MEMS gas mass flow sensing unit as disclosed in the Detailed Description of the Preferred Embodiments par. 2 line 2-4.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a non-exhaustive list of irregularities with respect to 35 U.S.C. 112(b) found in initial examination of the present application. Applicant is encouraged to conduct a thorough review of claim language to identify and correct all deficiencies therein. Correction is required.
Claims 1-13 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Further regarding Claims 1-13, the claims recite numerous limitations that lack antecedent basis, thereby rendering the claims indefinite. Applicant is encouraged to review MPEP § 2173.05(e) for guidance on claim construction.
In the present application, the claims contain numerous instances of the word “the” followed by a limitation, but the limitations are not positively recited. 
An example of a lack of antecedent basis in the present application is Applicant’s first use of “the MEMS mass flow meter” in claim 1 line 1. The lack of clarity arises when a claim refers to “the MEMS mass flow meter” and the claim contains no earlier recitation or limitation of “a MEMS mass flow meter”, as it would be unclear as to what element the limitation was making reference. Other examples (non-exhaustive list) include “the existing mechanical rotameter”, “the designated cloud”, “the instant flowrate”, “the supply of the oxygen”, “the instant oxygen therapy process information” in claim 1, “the digital output interface” in claim 3, “the said control valve” in claim 4.
Further regarding Claims 1-4, 7, 9, 10 & 13, the claims contain several instances of the words “preferably”, “preferred”, “alternatively”, and similar terms. Each instance of these words and phrases render the claim(s) indefinite, as it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 1 line 8-10 recites the limitation “The said apparatus is preferred to be powered by battery pack such that it can have the mobility to replace the current mechanical control unit in all applications.” Description of preferences is properly set forth in the specification rather than the claims. Statement of preferences in the claims leads to confusion over the intended scope of the claim, therefore the claim has indefinite scope. To overcome this rejection Applicant may state the preferences as a limitation in the claim if Applicant intends for the preference to be a limitation.
Claim 2 line 6-12 recites the limitations “It is preferred that the measurement is utilizing the thermal mas flow or thermal time-of-flight sensing principle such that both the flowrate and pressure can be simultaneously measured. The full scale of the oxygen mass flowrate is preferred to be adjustable and covers both high and low flowrate oxygen therapy, and the preferred values are from 15 standard liter per minutes to 120 standard liter per minutes and to the maximal of 150 standard liter per minutes.” To overcome this rejection Applicant may state the preferences as limitations in dependent claims if Applicant intends for the preferences to be limitations.
Claim 3 line 3-9 recites the limitations “the said oximeter is preferred to be utilizing infrared transmission sensor to measure the human blood oxygen level. The oximeter is preferred to be a stand-alone unit 30 that can be independently certified by a third party such as the Food and Drug Administration for the use of medical measurement. The oximeter is further preferred to have the digital output interface that can communicate with the control unit of the said automatic oxygen therapy apparatus.” To overcome this rejection Applicant may state a preference as a limitation in the claim and include other dependent claims with the subsequent preferences stated as limitations if Applicant intends for the preferences to be limitations.
Claim 4 recites the limitations “the said control valve is preferred to be a proportional valve with the constant open option at power failure to ensure the delivery of oxygen to patient under power failure. The said proportional valve is driven by the control unit that determines the valve openness for the optimal oxygen flowrate to be delivered to the patient based on the individual therapy requirements. Alternatively, for the constant oxygen flowrate therapy, this said proportional valve can also be replaced with a constant open opted ON/OFF valve which will be used to cut off the oxygen supply at the end of the therapy for the automation therapy purpose.” To overcome this rejection Applicant may state the preference as a limitation in the claim and include another dependent claim with the subsequent preference stated as a limitation if Applicant intends for the preferences to be limitations.
Claim 7 line 6-14 recites the limitations “For the applications in hospital ward, the preferred wireless capability is low energy LoRa wide area network that is self-support and provides the required data safety and privacy. For the applications in homecare applications, the preferred wireless communication is low energy NB-IoT protocol such that the long-distance communication can be enabled. Alternatively, for homecare applications, the said control unit is preferred to be enabled by Bluetooth LE such that it is able to directly talk to a smart device that may provide a better wireless data transmission capability over NB-IoT due to the availability of the network.” To overcome this rejection Applicant may state the preferences as limitations in dependent claims if Applicant intends for the preferences to be limitations.
Claim 9 line 18-13 recites the limitations “The pre-arranged oxygen therapy recipes can also be uploaded to the control unit via this physical data port which is preferred to be made of a Type-C USB connection that is widely available to the general public. The connection cable can also be used for external power supply or battery recharge adapter cable. Alternatively, other commonly used data port formality can also be used such as but not limited to micro-USB. mini-USB, DB9, RJ connections.” To overcome this rejection Applicant may state the preference as a limitation in the claim and include another dependent claim with the subsequent alternatives as a limitation if the Applicant intends for the preference/alternative to be limitations.
Claim 10 line 8-22 recites the limitation “The preferred option will be the disposable one that is pre-filled with medical grade water such as sterilized water. For the preferred option of the disposable liquid bottle, a level sensor such as an ultrasonic sensor is installed at the bottom of the control unit where the liquid bottle is engaged. This sensor is preferred to transmit the data via a wired connection to the control unit once the liquid level is below 3mm above the bottom, but most preferably below 5mm above the bottom. It is also preferably such an alarm can be programmed depending on the therapy recipe such as oxygen delivered flowrate and time. Additionally, a humidity sensor will be installed at the exit of the oxygen on the said liquid bottle. This sensor is preferred to be a stand-alone in a capsule that can be directly engaged to the exit of the oxygen in the liquid bottle, and its data transmission is also realized via wired transmission mode to the control unit. The humidity sensor will monitor the water vapor concentration in the oxygen to be delivered to patient and feedback to the oxygen flowrate that can be adjustable via the control unit.” To overcome this rejection Applicant may state the preferences as limitations in dependent claims if Applicant intends for the preferences to be limitations.
Claim 13 line 6-8 recites the limitation “It will be made preferably with sturdy medical compatible engineering plastics or other specific materials for the requirements of the medical environments.” To overcome this rejection Applicant may state the preference as a limitation in the claim if Applicant intends for the preference to be a limitation.
Further regarding Claims 1-3, 6-7 & 9-10, the phrase “can be” renders the claims indefinite because it is unclear whether the limitations following the phrase is required or that it may be or possibly required. Thus, the examiner reads that limitations that “can be” are not required but possible.
Further regarding Claims 3, 6 , 9 , 10 & 12, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
	 Further regarding Claims 2 & 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “to the maximal of 150 standard liter per minutes", and the claim also recites “from the 15 standard liter per minutes to 120 standard liter per minutes" which is the narrower statement of the range/limitation. Additionally, claim 10 recites the broad recitation “below 5mm above the bottom", and the claim also recites “below 3 mm above the bottom" which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further regarding Claim 1, line 33-35 recites the limitation “A complete enclosure that houses the said components for being constituent into a complete and stand-alone automatic oxygen therapy apparatus Such an enclosure will also meet the safety requirements for medical applications.” It is unclear to the examiner what the Applicant claims as "the said components" housed in "the complete enclosure", the claim implies that all the previous components are included in the enclosure but the Specifications of the present application discloses “234 is the front cover of the enclosure made of hard plastics which hosts the control electronics, power supply and interfaces” (pg. 13 line 2-3).
Further regarding Claim 6, line 4-5 recites the limitation “the said control unit will have the capability to have the oxygen therapy paprameters as well as the patient identification or other related information or complete oxygen therapy recipe being manually entered into its data storage for process retrieval.” It is unclear to the examiner what the invention claims with respect to the limitation “other related information” and the boundaries of the claim are not discernible. Therefore, the claim has indefinite scope.
Further regarding Claim 8, line 9-11 recites the limitation “The local display will also serve as the assistance to the use of keyboard for entering the patient information, parameters and or other related information.” It is unclear to the examiner what the invention claims with respect to the limitation “other related information” and the boundaries of the claim are not discernible. Therefore, the claim has indefinite scope.
Further regarding Claim 10, line 16-17 recites the limitation “Additionally, a humidity sensor will be installed at the exit of the oxygen on the said liquid bottle.” It is unclear to the examiner what the invention claims with respect to the limitation “will be installed at the exit of the oxygen on the said liquid bottle” as this appears to be a method step of manufacture or the claim is stating that the humidity sensor is located at the exit of the oxygen on the liquid bottle. The boundaries of the claim are not discernible; therefore, the claim has indefinite scope.
Further regarding Claim 13, line 4-6 recites the limitation “the complete enclosure that houses the said components for being constituent into a complete and stand-alone automatic oxygen therapy apparatus.” It is unclear to the examiner what the Applicant claims as "the said components" housed in "the complete enclosure", the claim implies that all the previous components are included in the enclosure but the Specifications of the present application discloses “234 is the front cover of the enclosure made of hard plastics which hosts the control electronics, power supply and interfaces” (pg. 13 line 2-3).
Line 7-8 recites the limitation “sturdy medical compatible engineering plastics or other specific materials for the requirements of the medical environments.” It is unclear to the examiner what the invention claims with respect to the limitation “other specific materials” and the boundaries of the claim are not discernible. Therefore, the claim has indefinite scope.
Examiner suggests rewriting claims 1-13 as such to overcome the objections and 112 rejections:
A fully automatic oxygen therapy apparatus comprising:
a MEMS gas mass flow sensing unit that provides a precise, temperature and pressure independent measurement for an instant oxygen flowrate as well as totalized oxygen delivered during oxygen therapy;
an oximeter utilizing transmission infrared sensing technology for measurement of a human blood oxygen level;
a control valve that can adjust a supply of oxygen within a prescribed therapy range;
a control unit with accessible keyboard that can enter therapy parameters or recall a therapy recipe; store therapy data; drive the control valve and acquire instant data from the MEMS gas mass flow sensing unit and the oximeter;
a wireless data communication module for remote data registering as well as enabling remote access to the said apparatus;
a local display that relays instant oxygen therapy process information and abnormal oxygen supply as well as assists with parameter registering via a keyboard;
a physical data port via which oxygen therapy data including the therapy parameters and the instant data from the MEMS gas mass flow sensing unit and the oximeter can be downloaded;
a liquid bottle that serves the purpose of adding humidity to the oxygen before delivery to a patient;
a battery pack with a backup wall plug power adapter and/or rechargeable power adapter;
an enclosure that houses the control unit, battery pack, and local display.
The fully automatic oxygen therapy apparatus of claim 1, wherein the MEMS gas mass flow sensing unit measures the instant oxygen flowrate and totalized oxygen amount for a complete therapy time frame.
The fully automatic oxygen therapy apparatus of claim 1, wherein the oximeter has a digital output interface that can communicate with the control unit.
The fully automatic oxygen therapy apparatus of claim 1, wherein the control valve is a proportional valve driven by the control unit that determines the valve openness for an optimal oxygen flowrate to be delivered to the patient based on individual therapy requirements or a constant open opted ON/OFF valve which will be used to cut off the oxygen supply at the end of the therapy for automation therapy purposes.
The fully automatic oxygen therapy apparatus of claim 4, wherein a manual safety valve is included to control the flowrate manually in case of electrical power failure and the proportional or ON/OFF valve is not functional such that the therapy can still be carried out and will not lead to any medical safety issue.
The fully automatic oxygen therapy apparatus of claim 1, wherein the control unit has a plurality of memory chips or devices that allows the instant data from the MEMS gas mass flow sensing unit and the oximeter to be simultaneously stored for data safety and allow the user to set a password for protection, the control unit will have the capability to have the therapy parameters as well as patient identification information or complete oxygen therapy recipe being manually entered into a data storage for process retrieval, simultaneously take the measurement data from the MEMS mass flow sensing unit and those from the oximeter to execute a user input therapy recipe for optimal oxygen delivery to the patient.
The fully automatic oxygen therapy apparatus of claim 1, wherein the wireless communication module is capable of taking a remote data entry as well as transmit the instant data from the MEMS gas mass flow sensing unit and the oximeter from the control unit wirelessly to a designated cloud or administrator or data center or designated user.
The fully automatic oxygen therapy apparatus of claim 1, wherein the local display is capable of providing all related information including instant oxygen flowrate, accumulated delivered oxygen, blood oxygen level, therapy time, battery or power status, and display alarm codes, liquid level, relative humidity of the oxygen delivered, the current recipe in use stored by the control unit, and serve as assistance to the use of the keyboard for entering the patient information, parameters and/or other related information. 
The fully automatic oxygen therapy apparatus of claim 1, wherein the physical data port is a data port formality selected from the group of Type-C USB, micro-USB, mini-USB, DB9, or RJ connection, wherein the oxygen therapy data including the therapy parameters and instant data from the MEMS gas mass flow sensing unit and the oximeter can be downloaded to a physical digital data processing device and wherein pre-arranged oxygen therapy recipes can also be uploaded to the control unit via the physical data port, the physical data port on the control unit functions as a data backup in case of failure in wireless data transmission.
The fully automatic oxygen therapy apparatus of claim 1, wherein the liquid bottle is reusable and is directly engaged via a mechanical connection to the control unit or the liquid bottle is a pre-filled disposable medical grade liquid bottle that is connected to the control unit via a soft medical compatible pipe.
The fully automatic oxygen therapy apparatus of claim 10, wherein the liquid bottle has a heating capability with a temperature control feedback, the heating capability will allow the humidified oxygen to be kept at a temperature in proximity to a human body temperature which will provide ultimate comfort for the patient during the complete oxygen therapy process.
The fully automatic oxygen therapy apparatus of claim 1, wherein the battery pack with a backup wall plug power adapter and/or rechargeable power adapter allows the MEMS gas mass flow sensing unit to be capable of ultimate mobility for homecare applications where the oxygen supply is mostly provided by a medical oxygen gas cylinder, or when visiting patients are overwhelming for a hospital capacity in a pandemic situation and when the patient will be treated with an oxygen therapy from oxygen gas cylinders.
The fully automatic oxygen therapy apparatus of claim 1, wherein the enclosure is made with sturdy medical compatible engineering plastic or other materials that meet safety requirements for medical applications.
Examiner suggests ensuring the claims provided above comply with the wording in the specification and contains no new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN108671344A) in view of Chen et al. (CN104826204B), and further in view of Bessant et al. (US20220110372A1).
Regarding claim 1, Huang teaches the said automatic oxygen therapy comprising: 
A MEMS gas mass flow sensing unit (MEMS gas mass flow sensor as the metering device of the oxygen inhaler, directly measures the oxygen mass flow through the oxygen inhaler, and is not affected by the oxygen mass flow produced by the oxygen in the pipeline due to the change of environmental factors (temperature and pressure), par. 11 line 93-96) that provides the precise, and temperature and pressure independent measurement for the instant flowrate as well as totalized oxygen delivered during the oxygen therapy;
Huang does not explicitly disclose measuring the “totalized oxygen delivered during the oxygen therapy”; however, the invention disclosed measures the “oxygen therapy time” (par. 30 line 239) and “real-time oxygen flow” (par. 30 line 242). One skilled in the art would have been readily capable of instructing the MEMS gas flow sensor to measure the totalized oxygen delivered by combining the oxygen therapy time and real-time oxygen flow in order to provide a more complete assessment of the oxygen therapy received by a patient at a glance.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the MEMS gas mass flow sensor of Huang to provide “the precise, and temperature and pressure independent measurement for the instant flowrate as well as totalized oxygen delivered during the oxygen therapy” as the distinction between Huang and the limitation is just further data processing without any resultant effect (e.g. change of treatment).
A proportional oxygen compatible valve (Oxygen flow regulating valve, 8, Fig. 1, par. 19 line 163) that can adjust the supply of the oxygen within the therapy allowed range (the oxygen flow is adjusted by rotating the regulating valve, forming a feedback loop with the actual oxygen flow measured by the gas mass flow sensor, par. 164-165);
The phrase “that can adjust the supply of the oxygen within the therapy allowed range” is a statement of intended use or functional and not given patentable weight, see MPEP § 2114.
A local control unit (Gas flow sensing signal processing and control circuit, 2, Fig. 1, par. 14 line 114-115) with accessible keyboard (Control button of the inhaler, 6, Fig. 1, par. 14 line 116-117) that can enter the therapy parameters or recall the therapy recipe: store the therapy data: drive the proportional valve and acquire the instant data from the mass flow unit and oximeter;
The phrase “that can enter the therapy parameters or recall the therapy recipe: store the therapy data: drive the proportional valve and acquire the instant data from the mass flow unit and oximeter” is a statement of intended use or functional and not given patentable weight, see MPEP § 2114. Further, the examiner is interpreting “can” as “capable”, Huang teaches the structure and is capable of providing the function claimed as Chen teaches a similar structure that provides the said function (Chen, par. 15 line 154-159). 
A wireless data communication module (The gas flow sensing signal processing and control circuit 2 is designed for low power consumption and includes wireless signal transmission function and wired signal transmission function, par. 21 line 179-180) for remote data register as well as remote access to the said apparatus (The wireless signal transmission function includes Bluetooth, GPRS or WIFI transmission methods. The wireless signal is transmitted to a designated data center or a designated medical control center in real time through a local intelligent terminal or signal collector, par. 22 line 184 & 187-188);
The phrase “for remote data register as well as remote access to the said apparatus” is a statement of intended use or functional and not given patentable weight, see MPEP § 2114. Further, Huang teaches the structure and is capable of providing the function claimed as Chen teaches a similar structure that provides the said function (Chen, par. 13 line 134-138). 
A local display (Display window of the inhaler meter, 5, Fig. 1, par. 14 line 116) that relays the instant oxygen therapy process information, abnormal events as well assists the parameter register via the keyboard;
The phrase “that relays the instant oxygen therapy process information, abnormal events as well assists the parameter register via the keyboard” is a statement of intended use or functional and not given patentable weight, see MPEP 2114. Further, Huang teaches the structure and is capable of providing the function claimed as Chen teaches a similar structure that provides the said function (Chen, par. 14 line 142-150). 
A liquid bottle (Medical oxygen humidification bottle with bayonet, 10, Fig. 1, par. 19, line 165-166) that serves the purpose of adding humidity to the oxygen before delivery to the patient (So that the adjustable oxygen is humidified and delivered to the patient, par. 16 line 167-168);
The phrase “that serves the purpose of adding humidity to the oxygen before delivery to the patient” is a statement of intended use or functional and not given patentable weight, see MPEP § 2114.
A complete enclosure that houses the said components for being constituent into a complete and stand-alone automatic oxygen therapy apparatus (Head rear cover 3b, battery compartment 4, gas flow sensor signal processing and control circuit 2 and inhaler meter front cover 3a, inhaler meter front cover 3a is provided with inhaler meter display window 5 and inhaler control buttons 6, Fig. 1, par. 18 line 151-153) Such an enclosure will also meet the safety requirements for medical applications (The apparatus of Huang is made for medical applications; therefore, it would be obvious that the covers would meet safety requirements for medical applications).
Further regarding claim 1, Huang does not teach an oximeter utilizing the transmission infrared sensing technology for measurement of the human blood oxygen level. 
However, Chen teaches an intelligent servo oxygen therapy system, which belongs to a medical device for measuring blood oxygen saturation of a patient and dynamically controlling the oxygen flow rate during oxygen inhalation therapy (par 2 line 18-20). Chen specifically teaches a “finger clip-on oximeter” (1, Fig. 3, par. 39 line 347) that uses a microcontroller “to alternatively light up the red and infrared LEDs in the blood oxygen probe” (par. 40 line 354-356). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huang to incorporate the teachings of Chen by implementing the finger clip-on oximeter in order to judge and prompt the patient's hypoxia degree, and to prompt the appropriate oxygen therapy plan in the immediate state, as recognized by Chen (par. 16 line 179-180).
Further regarding claim 1, Huang and Chen do not teach a physical data port via which the oxygen therapy data including the parameters and process data can be downloaded.
However, Bessant teaches a health monitoring device with a communication unit arranged to communicate with an external device by directly interfacing with the external device, the wired connection may comprise a plug or a socket compliant with a universal serial bus (USB) standard, including USB-A, USB-B, USB-C, mini-USB and micro-USB (par. 50 line 2-4 & 8-11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Huang to incorporate the teachings of Bessant to include a USB compliant plug or socket in order to transmit data, as recognized by Bessant (par. 49 line 3).
Further regarding claim 1, the modified invention of Huang teaches a fully automatic oxygen therapy apparatus having 
the MEMS mass flow meter (Huang, par. 11 line 93-96) to replace the existing mechanical rotameter and the integration of a proportional valve (Huang, par. 19 line 164-165) as well as an oximeter (Chen, par. 39 line 347) to fully control the delivery of the oxygen to patient with adjustment according to the feedback from the oximeter for human blood oxygen level. All process and data will be seamlessly relayed to the designated cloud, therapy administrator and/or data control center via wireless transmission (Huang, par. 11 line 99-100) while the apparatus will be fully granted the access to the designated and approved therapy administrator. The said apparatus is preferred to be powered by battery pack (Huang, par. 30 line 236-237) such that it can have the mobility to replace the current mechanical control unit in all applications.
Regarding claim 3, the modified invention of Huang teaches the fully automatic oxygen therapy apparatus having the capability to precise metering and adjust the oxygen supply based on feedback from oximeter and to communicate with the remote designated administrator of claim 1 wherein
the said oximeter is preferred to be utilizing infrared transmission sensor to measure the human blood oxygen level (Chen, The DAC12 inside the microcontroller periodically outputs two 100Hz pulses with a duty ratio of 1:4, which are driven by a current-amplified drive circuit to alternately light up the red and infrared LEDs in the blood oxygen probe, par. 40 line 354-356).
The oximeter is preferred to be a stand-alone unit (Chen, Finger clip-on oximeter, 1, Fig. 3, par. 39 line 347) that can be independently certified by a third party such as the Food and Drug Administration for the use of medical measurement.
The phrase “that can be independently certified by a third party such as the Food and Drug Administration for the use of medical measurement” is a statement of intended use or functional and not given patentable weight, see MPEP § 2114. Further, Chen teaches the claimed oximeter and is fully capable of being independently certified by a third party such as the Food and Drug Administration for the use of medical measurement.
The oximeter is further preferred to have the digital output interface (Chen, The microprocessor in the blood oxygen measurement device can directly control the Bluetooth through the ordinary IO port, and use Bluetooth to realize the wireless transmission of measurement data, par. 12 line 125-127) that can communicate with the control unit of the said automatic oxygen therapy apparatus.
The phrase “that can communicate with the control unit of the said automatic oxygen therapy apparatus” is a statement of intended use or functional and not given patentable weight, see MPEP § 2114. Further, the examiner is interpreting “can” as “capable”. 
With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met.
Regarding claim 4, the modified invention of Huang teaches the fully automatic oxygen therapy apparatus having the capability to precise metering and adjust the oxygen supply based on feedback from oximeter and to communicate with the remote designated administrator of claim 1 wherein
the said control valve is preferred to be a proportional valve (Huang, Oxygen flow regulating valve, 8, Fig. 1, par. 19 line 163 & line 164-165) with the constant open option at power failure to ensure the delivery of oxygen to patient under power failure.
The said proportional valve is driven by the control unit (Huang, Gas flow sensing signal processing and control circuit, 2, Fig. 1, par. 14 line 114-115) that determines the valve openness for the optimal oxygen flowrate to be delivered to the patient based on the individual therapy requirements (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met).
Alternatively, for the constant oxygen flowrate therapy, this said proportional valve can also be replaced with a constant open opted ON/OFF valve which will be used to cut off the oxygen supply at the end of the therapy for the automation therapy purpose.
The words “option” and “alternatively” are treated as an “or” statement and indicate that only one of the structural limitations for the control valve must be met.
Regarding claim 5, the modified invention of Huang teaches the fully automatic oxygen therapy apparatus having the capability to precise metering and adjust the oxygen supply based on feedback from oximeter and to communicate with the remote designated administrator of claim 4 wherein
the said flowrate control will also be able to be realized manually (Huang, The oxygen flow regulating valve 8 is a manual regulating valve, Fig. 1, par. 27 line 218). 
The manual valve will be in service in case that the electrical power failure and the proportional or the ON/OFF valve is not functional such that the therapy can still be carried out and will not lead to any medical safety issue (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met).
Regarding claim 6, the modified invention of Huang teaches the fully automatic oxygen therapy apparatus having the capability to precise metering and adjust the oxygen supply based on feedback from oximeter and to communicate with the remote designated administrator of claim 1 wherein
the said control unit (Huang, Gas flow sensing signal processing and control circuit, 2, Fig. 1, par. 14 line 114-115) will have the capability to have the oxygen therapy paprameters as well as the patient identification or other related information or complete oxygen therapy recipe being manually entered into its data storage for process retrieval (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met). 
The said control unit will also take the measurement data simultaneously from the MEMS mass flow sensing units and those form the oximeter to execute the user input therapy recipe for the optimal oxygen delivery to the patient (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met).
Further regarding claim 6, the modified invention of Huang does not further disclose the control unit having a plurality of numbers of memory chips or devices that allows the data can be simultaneously stored for data safety. It will also have other necessary functions such as allow the user to set password for protection.
However, Chen teaches a control unit with a control module that “can adopt a programmable logic controller (PLC),” par. 13 line 133). A PLC consists of multiple devices. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Huang to incorporate the teachings of Chen by including a PLC into the control circuit as deploying PLCs to control different electro-mechanical processes is a known technique used to improve devices (Inductive Automation, pg. 2).
The phrases “that allows the data can be simultaneously stored for data safety” and “It will also have other necessary functions such as allow the user to set password for protection” are statements of intended use and are not given patentable weight, see MPEP § 2114. 
With regard to the statements of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitations are met.
Regarding claim 7, the modified invention of Huang teaches the fully automatic oxygen therapy apparatus having the capability to precise metering and adjust the oxygen supply based on feedback from oximeter and to communicate with the remote designated administrator of claim 1 wherein
the said wireless communication capability (Huang, The gas flow sensing signal processing and control circuit 2 is designed for low power consumption and includes wireless signal transmission function and wired signal transmission function, par. 21 line 179-180) will be able to take the remote data entry as well as to transmit the data from the said control unit wirelessly to the designated cloud or administrator or data center or designated users (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met).
For the applications in hospital ward, the preferred wireless capability is low energy LoRa wide area network that is self-support and provides the required data safety and privacy (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met).
 For the applications in homecare applications, the preferred wireless communication is low energy NB-loT protocol such that the long-distance communication can be enabled (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met). 
Alternatively, for homecare applications, the said control unit is preferred to be enabled by Bluetooth LE such that it is able to directly talk to a smart device that may provide a better wireless data transmission capability over NB-IoT due to the availability of the network (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met).
The word ”alternatively” is treated as an “or” statement and indicates that only one of the structural limitations for the wireless capability must be met.
The examiner has interpreted the use of the claim language that a limitation is  “preferred” or “preferably” as not required (see the 35 U.S.C. 112(b) rejection above).
The said control unit will monitor the process parameters of the pre-entered or recalled recipe and make the oxygen delivery adjustment for the optimal results, and will also store locally and send remotely any alarms, abnormal event and the complete process data (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met).
Regarding claim 8, the modified invention of Huang teaches the fully automatic oxygen therapy apparatus having the capability to precise metering and adjust the oxygen supply based on feedback from oximeter and to communicate with the remote designated administrator of claim 1 wherein
the said local display (Huang, The direct signal output of the gas flow sensor signal processing and control circuit 2 is displayed through the inhaler meter display window 5, par. 19 line 161-163) will be able to provide all the related information including instant oxygen flowrate, accumulated delivered oxygen, blood oxygen level, therapy time, battery or power status (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met). 
Additional it will also display any alarm codes, liquid level and relative humidity of the oxygen delivered (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met). 
For the control unit that has the stored therapy recipe, the display will also indicate the current recipe in use (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met). 
The local display will also serve as the assistance to the use of keyboard for entering the patient information, parameters and or other related information (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met).
Regarding claim 9, the modified invention of Huang teaches the fully automatic oxygen therapy apparatus having the capability to precise metering and adjust the oxygen supply based on feedback from oximeter and to communicate with the remote designated administrator of claim 1 wherein 
the said physical data port via (Bessant, The communication unit may be arranged to transmit data to at least one external device. External devices may include at least one of the charging unit, the aerosol-generating device, a smartphone, a tablet computer, a personal computer, and a laptop, par. 47 line 4-8) which the oxygen therapy data including the parameters and process data can be downloaded to a physical digital data processing devices such as a laptop computer (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met). 
The physical data port on the said control unit will serve as a data backup in case of failure in wireless data transmission (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met). 
The pre-arranged oxygen therapy recipes can also be uploaded to the control unit via this physical data port which is preferred to be made of a Type-C USB connection that is widely available to the general public (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met). 
The examiner has interpreted the use of the claim language that a limitation is  “preferred” or “preferably” as not required (see the 35 U.S.C. 112(b) rejection above).
The connection cable can also be used for external power supply or battery recharge adapter cable (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met). 
Alternatively, other commonly used data port formality can also be used such as but not limited to micro-USB. mini-USB, DB9, R. connections (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met).
The word ”alternatively” is treated as an “or” statement and indicates that only one of the structural limitations for the data port formality must be met.
Regarding claim 11, the modified invention of Huang teaches the fully automatic oxygen therapy apparatus having the capability to precise metering and adjust the oxygen supply based on feedback from oximeter and to communicate with the remote designated administrator of claim 1 wherein 
the liquid bottle can have the function of heating with a temperature control feedback (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met). 
The phrase “can have” is interpreted as “possibly have” and thus the limitation is not required.
The heating capability will allow the humidified oxygen be kept at a temperature in proximity to the human body temperature, which will provide the ultimate comfort for patient during the complete oxygen therapy process (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met).
Regarding claim 12, the modified invention of Huang teaches the fully automatic oxygen therapy apparatus having the capability to precise metering and adjust the oxygen supply based on feedback from oximeter and to communicate with the remote designated administrator of claim 1 wherein 
the said battery pack with a backup wall plug power adapter and/or rechargeable power adapter (Huang, The power supply of the signal processing and control circuit 2 is powered by an external power supply or the battery in the battery compartment 4, par. 30 line 236-237) . 
The battery option will allow the unit to be capable of the ultimate mobility which is important for the homecare applications where the oxygen supply is mostly by the medical oxygen gas cylinder (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met). 
The mobility capability is also critical for the cases when the visiting patients are overwhelming for the hospital capacity in the pandemic situation such as the COVID-19 when the patient will be treated with the oxygen therapy from oxygen gas cylinders (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met).
Regarding claim 13, the modified invention of Huang teaches the fully automatic oxygen therapy apparatus having the capability to precise metering and adjust the oxygen supply based on feedback from oximeter and to communicate with the remote designated administrator of claim 1 wherein
the said the complete enclosure that houses the said components for being constituent into a complete and stand-alone automatic oxygen therapy apparatus (Huang, Head rear cover 3b, battery compartment 4, gas flow sensor signal processing and control circuit 2 and inhaler meter front cover 3a, inhaler meter front cover 3a is provided with inhaler meter display window 5 and inhaler control buttons 6, Fig. 1, par. 18 line 151-153). 
The enclosure will meet the safety requirements for medical applications (The apparatus of Huang is made for medical applications; therefore, it would be obvious that the covers would meet safety requirements for medical applications). 
Further regarding claim 13, the modified invention of Huang does not further disclose the enclosure will be made preferably with sturdy medical compatible engineering plastics or other specific materials for the requirements of the medical environments.
However, Chen teaches the protective shell is used for the protection of the host, and generally can be formed by injection molding of polymer materials or compression molding of metal sheets (par. 25 line 277-278). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Huang to incorporate the teachings of Chen by implementing polymer materials or compression molding of metal sheets into the covers as Huang is silent on the materials of the covers 3a & 3b.
Claims 2 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN108671344A) in view of Chen et al. (CN104826204B), and further in view of Bessant et al. (US20220110372A1) as applied to claim 1 above, and further in view of Barnes (WO2021181344A1).
Regarding claim 2, the modified invention of Huang teaches the fully automatic oxygen therapy apparatus having the capability to precise metering and adjust the oxygen supply based on feedback from oximeter and to communicate with the remote designated administrator of claim 1 wherein
the said MEMS gas mass flow sensing unit (Huang, MEMS gas mass flow sensor as the metering device of the oxygen inhaler, directly measures the oxygen mass flow through the oxygen inhaler, and is not affected by the oxygen mass flow produced by the oxygen in the pipeline due to the change of environmental factors (temperature and pressure), par. 11 line 93-96) is able to provide the precision temperature and pressure independent measurement of the oxygen delivered during the complete therapy time frame.
It is preferred that the measurement is utilizing the thermal mas flow or thermal time-of-flight sensing principle such that both the flowrate and pressure can be simultaneously measured (Huang, The gas mass flow sensor adopts a MEMS flow sensor chip based on a calorimetric gas mass flow measurement principle. The MEMS gas mass flow sensing chip includes an automatic pressure compensation structure, and its
structure is not changed by pressure changes when the pressure in the pipeline changes, par. 20 line 172-175).
The said mass flow sensing unit is also able to measure both the instant flowrate and totalized oxygen amount (see Claim 1 above).
Further regarding claim 2, the modified Huang does not further disclose the full scale of the oxygen mass flowrate is preferred to be adjustable and covers both high and low flowrate oxygen therapy, and the preferred values are from 15 standard liter per minutes to 120 standard liter per minutes and to the maximal of 150 standard liter per minutes. Huang does not disclose any ranges of flowrate for oxygen therapy that the device is limited to.
However, Barnes teaches a device used in oxygen therapy capable of covering both high and low flow. Barnes indicates that “’high flow’ depends on may factors such as the health state of the patient, type of procedure/therapy/support being provided, the nature of the patient (big, small, adult child) and the like” (pg. 20 line 3-5). Barnes teaches “ a flow rate of gases supplied or provided to an interface via a system or from a flow source, may comprise, but is not limited to, flows of at least about 5, 10, 20, 30, 40, 50, 60, 70, 80, 90, 100, 110, 120, 130, 140, 150 LPM, or more, and useful ranges may be selected to be any of these values” (pg. 20 line 20-23). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Huang to incorporate the teachings of Barnes by including high flow rate oxygen therapies to better suit different patient needs as recognized by Barnes (pg. 20 line 3-5).
Regarding claim 10, the modified invention of Huang teaches the fully automatic oxygen therapy apparatus having the capability to precise metering and adjust the oxygen supply based on feedback from oximeter and to communicate with the remote designated administrator of claim 1 wherein 
the said the liquid bottle (Huang, Medical oxygen humidification bottle with bayonet, 10, Fig. 1, par. 19, line 165-166) that serves the purpose of adding humidity to the oxygen before delivery to the patient (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met).
The said liquid bottle can be in two formality. A reusable one which is directly engaged via a mechanical connection to the control unit (The upper end of the medical oxygen humidification bottle 10 with a bayonet is provided with an oxygen flowmeter body 7, a gas mass flow sensor module 1 is installed on the upper end of the oxygen flow meter body 7, and an inhaler meter is installed on the gas mass flow sensor module 1 in turn, Fig. 1, par. 18 line 147-151).
The phrase “can be” is interpreted as “possibly” and thus the limitation is not required.
Another option is a pre-filled disposable medical grade liquid bottle that is connected to the control unit via a soft medical compatible pipe. 
The word “option” is treated as an “or” statement and indicates that only one of the structural limitations for the liquid bottle must be met.
The preferred option will be the disposable one that is pre-filled with medical grade water such as sterilized water. 
For the preferred option of the disposable liquid bottle, a level sensor such as an ultrasonic sensor is installed at the bottom of the control unit where the liquid bottle is engaged. 
This sensor is preferred to transmit the data via a wired connection to the control unit once the liquid level is below 3mm above the bottom, but most preferably below 5mm above the bottom (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met). 
It is also preferably such an alarm can be programmed depending on the therapy recipe such as oxygen delivered flowrate and time (statement of intended use or functional and not given patentable weight, see MPEP § 2114. With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitation is met). 
The examiner has interpreted the use of the claim language that a limitation is  “preferred” or “preferably” as not required (see the 35 U.S.C. 112(b) rejection above).
Further regarding claim 10, the modified Huang does not further disclose a humidity sensor will be installed at the exit of the oxygen on the said liquid bottle. This sensor is preferred to be a stand-alone in a capsule that can be directly engaged to the exit of the oxygen in the liquid bottle, and its data transmission is also realized via wired transmission mode to the control unit. The humidity sensor will monitor the water vapor concentration in the oxygen to be delivered to patient and feedback to the oxygen flowrate that can be adjustable via the control unit. 
The phrase “can be” is interpreted as “possibly” and thus the limitation is not required.
The limitation “a humidity sensor will be installed at the exit of the oxygen on the said liquid bottle” is interpreted to mean “a humidity sensor is located at the exit of the oxygen on the liquid bottle”.
Barnes teaches “a humidifier 52” with “one or more sensors 53A, 53B, 53C, 53D such as flow rate, oxygen fraction or other gas fraction, full or partial pressure, humidity, temperature or other sensors can be placed throughout the apparatus and/or at, on or near the patient 16 (Fig. 4, pg. 36 line 28-26) and “output from the sensors is sent to a controller” (pg. 37 line 25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Huang to incorporate the teachings of Barnes by including a humidity sensor at the outlet of the humidifier that communicates with the control unit in order to assist control of the apparatus, as recognized by Barnes (pg. 37 line 25-26).
The examiner has interpreted the use of the claim language that a limitation is  “preferred” or “preferably” as not required (see the 35 U.S.C. 112(b) rejection above).
The phrases “sensor is preferred to be a stand-alone in a capsule that can be directly engaged to the exit of the oxygen in the liquid bottle, and its data transmission is also realized via wired transmission mode to the control unit” and “sensor will monitor the water vapor concentration in the oxygen to be delivered to patient and feedback to the oxygen flowrate that can be adjustable via the control unit” are statements of intended use and are not given patentable weight, see MPEP § 2114. 
With regard to the statements of intended use and other functional statements, they do not impose any structural limitations on the claim distinguishable over the modified Huang which is capable of being used as claimed if one so desires to do so. Thus, the limitations are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mautin I Ashimiu whose telephone number is (571)272-0760. The examiner can normally be reached Monday - Friday, 7:30 a.m. -4:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.I.A./       Examiner, Art Unit 4189                                                                                                                                                           

/KENDRA D CARTER/       Supervisory Patent Examiner, Art Unit 3785